Citation Nr: 1513182	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and awarded a 30 percent disability rating, effective October 15, 2010.  

The Board notes that in July 2011, the Veteran indicated that he was unemployable due to his service-connected PTSD.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, PTSD has been productive of total occupational and social impairment for the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Board's decision to grant a 100 percent rating for PTSD for the entire period on appeal is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).    

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

Private medical examinations dated in December 2010, May 2011, and October 2011 show that the Veteran's PTSD caused him to experience symptoms such as intrusive thoughts, traumatic nightmares and night sweats, avoidance of conversations about military service, hypervigilance, problems with memory and concentration, exaggerated startle response, "a short fuse," avoidance of crowds, problems going to sleep and staying asleep, startling easily, agitated mood, restricted affect, and a narrative that was not always linear.  The Veteran reported that he did not socialize and preferred to spend time alone.  He stated that he had a hard time trusting people and that he had never married.  He indicated that sometimes he thought someone was standing next to him when there was actually nobody there.  He avoided watching war movies and any news of wars in Iraq and Afghanistan.  He maintained that the sound of a helicopter triggered memories of his time in combat.  The private psychologist diagnosed the Veteran with PTSD and found that his PTSD symptoms had caused significant disturbances in all areas of his life.  She explained that because of his hypervigilance and isolating behaviors, he was severely compromised in his ability to initiate or sustain work or social relationships.  She noted that he was not able to learn new tasks due to memory and concentration problems.  The psychologist concluded that due to the severity and chronicity of his PTSD symptoms, the Veteran's prognosis for recovery was poor, and he was considered to be totally and permanently disabled.  She assigned a GAF score of 37.  

On VA examination in May 2011, the Veteran complained of experiencing avoidance of people, chronic sleep problems, feeling detached from people, mood swings, flat affect, apathy, being withdrawn from life, irritability, a short fuse, nervousness, poor social relationships, and being isolative.  Examination revealed that the Veteran was a reliable historian.  His orientation was within normal limits, and he had appropriate appearance and hygiene.  He had good eye contact during the examination.  However, his behavior was grossly inappropriate, as he was withdrawn and nervous around others.  He had flat affect and mood swings of nervousness, anger, and hopelessness.  Communication was grossly impaired, as the Veteran gave minimal output due to mood swings.  Speech, abstract thinking, judgment, and memory were within normal limits.  The Veteran had impaired attention and/or focus.  He was suspicious of people and crowds.  He did not have slowness of thought and did not appear confused.  He was able to understand directions and had appropriate thought processes.  There was no evidence of panic attacks, delusions, hallucinations, obsessive-compulsive behavior, or suicidal or homicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 37.  She noted that he had experienced changes in psychosocial functional status and quality of life, including poor sleep, agitation, mood changes, flat affect, feeling withdrawn, apathy, minimal relationships, and severe isolation reactions.  She indicated that the Veteran's PTSD caused him to have poor social and occupational functioning and determined that the best description of the Veteran's current psychiatric impairment was total occupational and social impairment.  She explained that the total occupational and social impairment was supported by the Veteran's gross impairment in communication and grossly inappropriate behavior.  The examiner found that the Veteran was unable to establish and maintain effective work and social relationships because of his agitation around others.  She also reported that he was unable to maintain effective family role functioning because of his isolation and being withdrawn from people.  She stated that he was unable to perform recreation or leisurely pursuits because of nervousness and apathy.      

The Board notes that both the VA examiner and the private psychologist assigned the Veteran GAF scores of 37, which indicate some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Additionally, both the VA examiner and the private psychologist found that the Veteran's PTSD was productive of total social and occupational impairment.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, his PTSD most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.  

As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 (2014).  Moreover, as the Board is granting a 100 percent disability rating for PTSD for the entire period on appeal, the claim of entitlement to a TDIU is moot.  




ORDER

For the entire appeal period, an initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


